UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8497


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE GUTIERREZ, a/k/a Pappy, a/k/a Cuban,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Cameron McGowan Currie, District
Judge. (1:91-cr-00189-CMC-1)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Gutierrez, Appellant Pro Se.   Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Gutierrez       appeals       the    district     court’s          order

denying his motion for reconsideration of its previous order

denying   his    motion     for    reduction      of     sentence    pursuant          to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.               United States v. Gutierrez, No.

1:91-cr-00189-CMC-1         (D.S.C.       Nov.     24,     2008).           See    United

States v.    Dunphy,      551     F.3d    247     (4th    Cir.     2009).         We    deny

Gutierrez’s motion for appointment of counsel.                      We dispense with

oral   argument     because       the     facts    and     legal    contentions             are

adequately      presented    in     the    materials       before    the     court          and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                            2